

Exhibit 10.5


ophtlogo2a09.jpg [ophtlogo2a09.jpg]
One Penn Plaza, 35th Floor
New York, NY 10119
(212) 845-8200




May 24, 2018


Dr. David R. Guyer
c/o Ophthotech Corporation
One Penn Plaza
New York, NY 10119


Dear David:


For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, subject to your execution below, this letter hereby further
amends the employment letter, dated April 26, 2013, between you and Ophthotech
Corporation (the “Company”), as amended by letters dated February 26, 2015,
April 24, 2017 and May 12, 2018, between you and the Company (as amended, the
“Employment Letter”) by making the following changes:


1.
In the first sentence of Section 6 of the Employment Letter, the words “any
reason” are hereby deleted and replaced with the words “Good Reason”.



2.
In the form of separation agreement attached as Exhibit A to the Employment
Letter as the “Separation Agreement and Release of Claims,” the words “any
reason” in the preamble and Section 1 thereof are hereby deleted and replaced in
each case with the words “Good Reason”.



*    *    *
You hereby agree that you and the Company are executing this amendment by mutual
agreement, and that you hereby consent to the changes described herein. In the
event of any conflict between the terms of this amendment and the terms of the
Employment Letter, the terms of this amendment shall control. Except as
expressly modified herein, the terms of the Employment Letter remain in full
force and effect. This amendment may only be modified in a document signed by
both the Company and you. This amendment may be executed in counterparts, each
of which will be deemed an original, but all of which will be deemed one and the
same instrument.
[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------



Exhibit 10.5


If this amendment is acceptable to you, please sign and date this amendment
below and return the signed and dated amendment to me on or before May 29, 2018.


Sincerely,
OPHTHOTECH CORPORATION


By: /s/ Amy R. Sheehan
Name:    Amy R. Sheehan
Title:    Senior Vice President and Chief Human
Resources Officer




ACCEPTED AND AGREED:




/s/ David R. Guyer
Dr. David R. Guyer


Date: 5/25/2018


2



